DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 05/21/20, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 05/21/20, are accepted.

Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-2, 5-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 108983367 A).
	With respect to claims 1 and 14, Chen et al. (figures 1-2 and 5) disclose a
 connector disposed at an optical interface of an optical module, comprising a substrate (11) comprising a first plate surface (11) and a second plate surface (see the annotation in figure 2 below) that are opposite to each other (figures 1-2); a through hole (111) penetrating through the substrate (11); and a first groove (112) and a second groove (113) formed in the first plate surface, and respectively configured to adapt to different optical fiber splices (4a). 
	With respect to claim 2, Chen et al. (figures 1-2 and 5) disclose the connector, wherein bottom surfaces of the first groove (112) and the second groove (113) are on a same plane (figure 1), and the first groove partially overlap with the second groove (113).  
	With respect to claims 5 and 17, Chen et al. (figures 1-2 and 5) disclose the connector, further comprising two clamping jaws (12) symmetrically disposed on a long edge direction of the substrate relative to a center of the through hole (111).  
	With respect to claims 6-8 and 18-20, Chen et al. (figures 1-2 and 5-8) disclose an optical module, comprising a housing (2); a circuit board component (3) disposed in the housing (2); an 
	With respect to claim 9, Chen et al. (figure 6) disclose the optical module, wherein 15Attorney Docket No.: 16549-24 an inner wall of the housing (2) is provided with a flange (211) located on one side of the first plate surface of the substrate (11), and the locating ring (41a) is located between the flange (211) and the first groove (112) or the second groove (113).  
	With respect to claim 10, Chen et al. (figures 1-6) disclose the optical module, wherein the housing (2) is of a rectangular structure (figure 4), and comprises a base (21) and an upper cover (22) fastened with each other (figure 4); a sliding slot perpendicular to a lengthwise direction of the base (21) is formed in the base (21); and a protrusion (114) is arranged on the connector (1), and slides into the sliding slot to limit a movement of the connector in a lengthwise direction of the housing (2).  
	With respect to claim 11, Chen et al. (figures 1-2) disclose the optical module, wherein the protrusion (114) is located on a side wall of the connector (1); and the side wall is a side surface between the first plate surface and the second plate surface (see figures 1-2). 

	With respect to claim 13, Chen et al. (figures 1-2 and 5) disclose the optical module, wherein the optical fiber splice (4a) is of an Angled Physical Contact (ACP) type (see specification).  

    PNG
    media_image1.png
    446
    584
    media_image1.png
    Greyscale






[AltContent: arrow]A second plate surface



	
    PNG
    media_image2.png
    451
    569
    media_image2.png
    Greyscale






Allowable Subject Matter
8.	Claims 3-4 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose the connector, wherein orthogonal projections of symmetry axes of the first groove and the second groove on the substrate overlap one or more orthogonal projections of one or more symmetry axes of the through hole on the substrate, wherein the symmetry axes of the first groove and the second groove parallel to the substrate; the one or more of symmetry axes of the through hole are parallel to the substrate as recited in claims 3 and 15.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayashi (US 2005/0094943 A1), Onogawa et al. (US 2005/0069263 A1) and Koreeda et al. (US 20190049678 A1) disclose an optical connector. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Thomas Hollweg can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883